DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by the video presentation of an iPhone case by “Unnecessary Inventions”, retrieved from URL https://www.youtube.com/watch?v=4XsJkcFBhGw (hereinafter “UNPL”).
Regarding claim 1, UNPL teaches a cup holder attachment (see Examiner annotated Figure 1, hereinafter “EAFU1”) for propping up a cell phone (EAFU1) at a viewable angle, the attachment (EAFU1) comprising:
a. a cup (EAFU1) filled with a weighted material, wherein the cup (EAFU1) is configured to fit into a cup holder; 
b. a lid (EAFU1) disposed over the cup (EAFU1), the lid (EAFU1) comprising a rod hole (EAFU1 disposed through a surface of the lid) disposed through a surface of the lid (EAFU1), and an indentation (EAFU1) embedded in the lid (EAFU1 embedded in the lid) suitable for holding the cell phone (EAFU1 capable of holding the cell phone); 
c. a rod (EAFU1) disposed through the rod hole (EAFU1), such that a first end of the rod (EAFU1) is buried in the weighted material and a second end of the rod (EAFU1 buried in the weighted material) protrudes from the lid (EAFU1); and 
d. a supporter (EAFU1) attached to the second end of the rod (EAFU1), wherein the supporter (EAFU1) is capable of supporting the cell phone (EAFU1)


    PNG
    media_image1.png
    838
    1050
    media_image1.png
    Greyscale


Regarding claim 2, UNPL further teaches the weighted material fills an entirety of the cup (EAFU1 shown filling an entirety).

Regarding claim 3, UNPL further teaches the weighted material fills a first portion of the cup (EAFU1 shows filled first portion) and a second portion of the cup (EAFU1) is empty.

Regarding claim 4, UNPL further teaches the cup (EAFU1) comprises a first charger hole (see examiner annotated Figure 2, attached, hereinafter “EAFU2”) disposed through a side of the cup (EAFU1) at the second portion of the cup (EAFU1), and the lid (EAFU1) further comprises a second charger hole (EAFU1 disposed in) disposed in the indentation (EAFU1), such that the first charger hole (EAFU1) and the second charger hole (EAFU1) allow for a charging cord (EAFU1 capable of allowing) to be run through the first charger hole (EAFU1) and the second charger hole (EAFU1) to connect to the cell phone (EAFU1).

Regarding claim 12, UNPL teaches a cup holder attachment (EAFU1) for propping up a cell phone (EAFU1) at a viewable angle, the attachment (EAFU1) comprising: 
a. a cup (EAFU1) filled with a weighted material, wherein the cup (EAFU1) is configured to fit into a cup holder; 
b. a lid (EAFU1) disposed over the cup (EAFU1), the lid (EAFU1) comprising a rod hole (EAFU1) disposed through a surface of the lid (EAFU1), and a groove (EAFU1) embedded in the lid (EAFU1) suitable for holding a charging cord (EAFU1 capable of holding a charging cord), wherein the cell phone (EAFU1) is supported by the charging cord (EAFU1 when attached, necessarily supported by charging cord) within the groove (EAFU1); 
c. a rod (EAFU1) disposed through the rod hole (EAFU1), such that a first end of the rod (EAFU1) is buried in the weighted material and a second end of the rod (EAFU1) protrudes from the lid (EAFU1); and 
d. a supporter (EAFU1) attached to the second end of the rod (EAFU1), wherein the supporter (EAFU1) is capable of supporting the cell phone (EAFU1).

Regarding claims 5 and 14 (similar limitations, different dependency), UNPL further teaches the weighted material comprises sand, water, stones, or a combination thereof (weighted material is water).

Regarding claims 6 and 15 (similar limitations, different dependency), UNPL further teaches the lid (EAFU1) further comprises a drinking hole (EAFU1).

Regarding claims 7 and 16 (similar limitations, different dependency), UNPL further teaches the weighted material comprises a drinkable beverage (weighted material is a drinkable beverage)

Regarding claim 8, UNPL further teaches the rod hole (EAFU1) is a hole matching a shape of the indentation (there is a shape that matches, EAFU1), such that the hole allows the rod (EAFU1) and supporter (EAFU1) to support the cell phone (EAFU1) in a plurality of configurations (examiner interprets as “horizontal or vertical”; EAFU1 shows capable of allowing vertical and horizontal).

Regarding claims 9 and 18 (similar limitations, different dependency), UNPL further teaches the supporter (EAFU1) comprises a panel (EAFU1).

Regarding claims 10 and 19 (similar limitations, different dependency), UNPL further teaches the supporter (EAFU1) comprises a flexible strip (EAFU1) attached to a back of a case of the cell phone (EAFU1).

Regarding claims 11 and 20 (similar limitations, different dependency), UNPL further teaches the cup (EAFU1) is placed in the cup holder of a car or a chair (EAFU1 holder is necessarily in a car or chair), and the cell phone (EAFU1) is disposed in the indentation (EAFU1) and leans against the supporter (EAFU1 leaning titled as shown).

Regarding claim 13, UNPL further teaches the weighted material fills at least a portion of the cup (EAFU1).

Regarding claim 17, UNPL further teaches the rod hole (EAFU1) is a hole matching a shape of the groove (there is a shape that matches, EAFU1), such that the hole allows the rod (EAFU1) and supporter (EAFU1) to support the cell phone (EAFU1) in a plurality of configurations (examiner interprets as “horizontal or vertical”; EAFU1 shows capable of allowing vertical and horizontal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20130220847 - Figures 8A, 11, 28, 34 
US 20140246431 - Figures 2 and 3
US 20160065705 - Figures 1 and 4
US 20200140159 - Figures 1, 3, 5, 6, 9
WO 2019203671 - Figure 1
NPL DIY Car iPhone Holder - https://www.youtube.com/watch?v=9gXMpLtXuUo
NPL Easy cup holder phone mount for your car - https://www.youtube.com/watch?v=ZLyie4ojNEo

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call -786-9199 (IN USA OR CANADA) or 571-272-0.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731